SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

869
KA 14-01205
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID J. PEREZ, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JASON A. MACBRIDE
OF COUNSEL), FOR RESPONDENT.


     Appeal from an amended order of the Ontario County Court (Craig
J. Doran, J.), dated December 19, 2013. The amended order directed
defendant to pay certain restitution.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Perez ([appeal No. 1] ___ AD3d ___
[July 2, 2015]).




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court